Citation Nr: 0300096	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  00-12 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from December 1940 
to December 1945.  The veteran died in May 1999 and the 
appellant is the deceased veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision from 
the Boise, Idaho, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to 
service connection for the cause of the veteran's death.

Subsequently in April 2001, the Board remanded this case 
for additional development to include compliance with the 
notification and development action required by the VCAA.  
The claim has been readjudicated by the RO and is now 
returned to the Board.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to 
substantiate her claim.

2.   According to the Certificate of Death, the veteran 
died in May 1999 and the immediate cause of his death was 
intracerebral hemorrhage.  There were no other significant 
conditions listed as contributing to the cause of death.  
No autopsy was performed.

3.  Prior to his death, the veteran was service-connected 
for enucleation, left eye, with prosthesis, evaluated as 
40 percent disabling.  There were no other service-
connected disorders.

4.  Intracerebral hemorrhage was not clinically evident 
during the veteran's active service and the record 
contains no indication that any such disease was manifest 
to a compensable degree within a year following his 
service discharge or that any disabilities which caused or 
contributed to his death were causally related to his 
active service or any in-service incident.

5.  The appellant has not presented competent medical 
evidence showing that the veteran's service-connected 
enucleation, left eye, with prosthesis caused or 
aggravated the intracerebral hemorrhage that caused his 
death, nor that it contributed substantially or materially 
to cause the veteran's death.


CONCLUSION OF LAW

The veteran's death was not due to or the result of 
disease incurred in or aggravated by service, or which may 
be presumed to have been incurred in service, and a 
service-connected disability did not contribute 
substantially or materially to cause his death.  
38 U.S.C.A. §§ 1110, 1310, 1312, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that on 
November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), was signed into 
law.  Besides eliminating the well-grounded-claim 
requirement for benefits, this law heightened VA's duty to 
notify a claimant of the information necessary to 
substantiate the claim and clarified VA's duty to assist 
the claimant in obtaining evidence necessary to 
substantiate the claim.  In August 2001 VA promulgated 
revised regulations to implement these changes in the law. 
66 Fed. Reg. 45,620 (Aug. 29, 2001); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a). The VCAA and the 
implementing regulations are applicable to this claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

VA has a duty to assist the claimant in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating her claim.  In this 
case, the RO has, to the extent possible, obtained all 
available records.  The appellant has not identified any 
unobtained evidence that might aid in her claim or that 
might be pertinent to the bases of the denial of this 
claim.  The RO obtained the veteran's medical records from 
his physician.  

In sum, the Board is unable to conceive of a reasonable 
avenue of development that has not yet been explored.  
Thus, the Board finds that VA has fully met the duty to 
assist requirements of the VCAA.

The record reflects that the claimant was properly 
informed of the requirements for establishing service 
connection for the cause of the veteran's death.  VA's 
duty to notify the appellant of the evidence necessary to 
substantiate her claim has also been met. The appellant 
was informed of the VA's duty to notify and assist the 
appellant in a September 2001 VCAA letter.  See 38 
U.S.C.A. § 5103 (West Supp. 2002). The RO informed her of 
the need for such evidence in the June 1999, and March 
2000 rating actions, the April 2001 Board Remand, the 
August 1999 statement of the case, and the March 2000, 
June 2002, and October 2002 supplemental statements of the 
case.

Background.  At the time of the veteran's death he was in 
receipt of disability retirement benefits from the 
military based on injuries sustained in combat in World 
War II.  He had been found to be 40 percent disabled for 
enucleation, left eye with prosthesis, incurred in combat, 
by VA in a rating action in February 1947.  Apparently he 
never requested VA benefits in lieu of his military 
pension.

The death certification reveals that the veteran died in 
May 1999.  The cause of death was listed as intracerebral 
hemorrhage.  The certificate does not lists any other 
significant conditions contributing to death. 

The veteran's service medical records do not show any 
diagnosis of an intracerebral hemorrhage, or symptoms 
thereof.

The only post service medical records in the claims file 
are private medical records from 1996 to 1999. 

By rating action in June 1999 service connection for the 
cause of the veteran's death was denied.

A letter dated July 1999 was received from Daniel R. 
Coulston, M.D., noting that he had been the veteran's 
physician for the past 16 years.  The veteran had an eye 
injury resulting in the loss of his left eye secondary to 
shell fragment wounds in World War II.  In 1996, he had a 
subdural hematoma that was possibly related to a fall, and 
then subsequently died in May 1999 due to a intracerebral 
hemorrhage.  The doctor offered the following opinion:

There is a possibility that the injury he 
received in World War II resulted in some 
weakening of the posterior orbit that could have 
led to the subsequent bleeding complications.  
Clearly his complicated medical history would 
also contribute to it.

Dr. Coulston's medical records for the veteran were 
requested and received by the RO in December 1999.

In February 2000 an in depth review of the veteran's 
claims file and medical records was performed and a 
medical opinion was given regarding his cause of death.  
The physician noted that the veteran expired on May 1, 
1999, after sustaining a large intracranial hemorrhage.  
He expired within 24 hours of admittance to Deaconess 
Medical Center.  The physician reviewed the claims file 
and extensive records from the veteran's primary provider, 
Dr. Coulston.  The veteran had a long and complicated 
medical history including hypercholesterolemia, peripheral 
vascular disease, with bilateral endarterectomy, vascular 
bypass procedures on both lower extremities, a history of 
deep venous thrombosis, atrial fibrillation, hypertension, 
ischemic dilated cardiomyopathy, arteriosclerotic coronary 
vessel disease, a history of two coronary artery bypass 
graft procedures, and ventricular dysrhythmia requiring an 
AICD device.  A review of the medical records also 
indicated he was on chronic anticoagulation therapy.  

In April 1999 he presented for an office appointment 
reporting that he fell and struck the right side of his 
head.  He was experiencing daily headaches since his fall 
in the frontal areas.  No transient ischemic attack (TIA) 
symptoms were reported, but he was noted to be sleeping 
more frequently.  He was still on Coumadin therapy and 
speech was noted to be more slurred.  A repeat head CT was 
obtained which revealed an old right parietal infarction 
and possible right occipital infarction.  No other 
clinical notes were available beyond this last report.  He 
then presented on May 1, 1999, to the Deaconess emergency 
room where another CT was obtained.  This revealed a large 
intracranial hemorrhage.  At that point the family opted 
for comfort measures and the veteran expired.

The VA physician contacted a radiologist at Deaconess 
Medical Center and asked him to review the head CTS from 
February 1996 and May 1999 to elucidate whether any 
structural abnormalities in the region of the left orbit 
could be visualized.  He was also asked to comment on the 
location of the intracranial hemorrhage in relation to the 
left orbit.

The VA physician noted that intracranial hemorrhage may be 
seen in patients with poorly controlled hypertension or 
with structural abnormalities.  A review of the veteran's 
records indicated the veteran's blood pressure was well 
controlled for the most part.  Certainly a history of 
surgery or trauma to the region of the skull could 
increase the probability of an arteriovenous structural 
abnormality.  After review of the head CTS the radiologist 
indicated that there was no significant abnormality 
appreciated in the region of the left orbit.  Additionally 
the region of the intracranial hemorrhage was in the white 
matter in the left basal ganglion region.  There was also 
significant atrophy.  It was the VA physician's opinion 
that on a more probable than not basis the veteran's 
intracranial hemorrhage was not the result of the prior 
trauma to the left eye.  It was further the examiner's 
opinion that there was likely no attributable contribution 
to the veteran's death as a result of his service-
connected injury.

On April 2001 the Board remanded this claim to allow the 
RO to review and readjudicate the claim taking into 
consideration the requirements of the VCAA.

A letter was sent from the RO in September 2001 to the 
appellant explaining the VA's duties to notify and assist 
her under the VCAA.

By rating action in May 2002 service connection for the 
cause of the veteran's death was again denied.

The RO in July 2002 received another letter from Dr. 
Coulston.  In this letter he noted the following:

A review of the CT scan, looking for abnormalities in 
the posterior orbit, I think, would be of low yield.  
The CT scan may not show specific findings of 
weakening of the posterior orbit, and I don't think 
that a claim should be denied on the basis of a 
retrospective evaluation of the CT scan.


Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection will be presumed for certain chronic 
diseases, including brain hemorrhage, which are manifest 
to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected condition. 38 C.F.R. § 
3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the 
principal or contributory cause of death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2002).  In order to 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there 
was a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 
3.312(c)(1).  If the service-connected disability affected 
a vital organ, consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects 
of other diseases.  38 C.F.R. § 3.312(c)(2).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).

Analysis.  The appellant asserts that there is a 
relationship between the veteran's service-connected 
enucleation, left eye, with prosthesis and the development 
of the intracranial hemorrhage which led to the veteran's 
death.  In support of her claim, the appellant has 
submitted two letters by Dr. Coulston.  In the July 1999 
letter, Dr. Coulston indicated that there was a 
possibility that the injury he received in WWII resulted 
in some weakness of the posterior orbit that could have 
led to the subsequent bleeding complications causing his 
death.  In his July 2002 letter, he noted that he re-
reviewed his data on the veteran.  He attempted to rebut 
the VA's expert medical opinion by stating that, "a review 
of the CT Scan, looking for abnormalities in the posterior 
orbit, I think would be of low yield.  The CT scan may not 
show specific findings of weakening of the posterior 
orbit."

The Board is charged with the duty to assess the 
credibility and weight to be given to the evidence.  
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has 
the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  In doing so, the Board is free to favor one 
medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board finds that the statement by Dr. Coulston to have 
limited probative value.  He did not provide any reasons 
or bases for his conclusion.  He has merely stated that 
that there was a possibility that the injury the veteran 
received in World War II resulted in some weakness of the 
posterior orbit that could have led to the subsequent 
bleeding complications.  The Board observes that the Court 
has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  In the July 1999, and July 
2002 statements, Dr. Coulston did not indicate that the 
veteran's injury received in World War II actually caused 
or exacerbated the intracerebral hemorrhage.  He only made 
a general statement that there was a possibility that the 
injury resulted in some weakness of the posterior orbit 
that could have led to the subsequent bleeding 
complications.

The RO requested a medical opinion as to any relationship 
between the veteran's death and his service-connected left 
eye injury resulting in the enucleation, left eye, with 
prosthesis, and whether the service-connected disability 
contributed to the cause of the veteran's death.  In 
February 2000 a VA physician reviewed the veteran's claims 
folder, and Dr. Coulston's medical records, and consulted 
with a radiologist at the Deaconess Medical Center where 
the veteran died.  The physician noted that the veteran in 
April 1999 presented for an office appointment reporting 
that he fell and struck the right side of his head.  He 
was experiencing daily headaches since his fall in the 
frontal areas.  No TIA symptoms were reported, but he was 
noted to be sleeping more frequently.  A head CT was 
obtained revealing an old right parietal infarction and 
possible right occipital infarction.  No other clinical 
notes were available beyond this last report.  The veteran 
then presented on May 1, 1999, to the Deaconess Medical 
Center emergency room where another CT was obtained 
revealing a large intracranial hemorrhage.  At that point 
the family opted for comfort measures and the veteran 
expired.

The VA physician noted that after review of the CT scans 
by a radiologist at Deaconess Medical Center, he indicated 
that there was no significant abnormality appreciated in 
the region of the left orbit.  Additionally the region of 
the intracranial hemorrhage was in the white matter in the 
left basal ganglion region.  There was also significant 
atrophy.  It was the VA physician's opinion that on a more 
probable than not basis the veteran's intracranial 
hemorrhage was not the result of the prior trauma to the 
left eye.  It was further the examiner's opinion that 
there was likely no attributable contribution to the 
veteran's death as a result of his service connected 
injury.

The Board finds the VA expert medical opinion to have 
great evidentiary weight.  The Board finds that the VA 
physician is competent to render a medical opinion as to 
whether the veteran's in-service left eye injury 
contributed to the veteran's death.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  The physician 
reviewed the veteran's medical records and claims folder, 
and consulted with a radiologist at the Hospital where the 
veteran died, and therefore the opinion was rendered with 
knowledge of the specific facts of the veteran's case.  He 
also provided reasons and bases for the conclusion and 
pointed to the evidence which supported the conclusion.  
In assessing such evidence, whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

The Board notes there is no medical evidence of record 
which shows that the intracerebral hemorrhage causing the 
veteran's death was related to the veteran's period of 
service or was incurred in service.  The service medical 
records are negative for any complaints or findings 
indicative of an intracerebral hemorrhage and an 
intracerebral hemorrhage was not identified prior to 1999.  
There is no medical evidence of record which associates 
the cause of the veteran's death to his period of service.  
For reasons stated above, the Board finds that the medical 
opinion of the VA physician provides the most probative 
evidence as to the possibility of a relationship between 
the intracerebral hemorrhage and the service-connected 
disability and establishes that the service-connected 
disability was unrelated to the hemorrhage and did not 
contribute to cause the veteran's death.

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a service-connected 
disease or disability was the principal or contributory 
cause of the veteran's death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  Therefore the preponderance of the 
evidence is against the claim for entitlement to service 
connection for the cause of the veteran's death.  The 
benefit sought on appeal is denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

